NO. 07-03-0295-CR
                                       07-03-0296-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                  NOVEMBER 25, 2003

                          ______________________________


                         CURTIS SCOTT JONES, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

             FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

         NO. 44,236-C; 44,237-C; HONORABLE PATRICK A. PIRTLE, JUDGE

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Pursuant to a plea bargain Curtis Scott Jones plead guilty to two counts of murder.

The trial court sentenced him to 40 years confinement in the Texas Department of Criminal

Justice Institutional Division on each count. Appellant timely filed pro se notices of appeal

in the two cases. The trial court appointed counsel to represent appellant in his appeals.
      The clerk’s records contain the trial court’s certification in both records that these

are plea-bargained cases, and the defendant has no right of appeal. Tex. R. App. P.

25.2(a)(2) and (d). The records show the punishment assessed did not exceed the

punishment recommended by the prosecutor and agreed to by the defendant. Following

sentencing, appellant signed waivers of his right to appeal pursuant to the plea bargain

agreements.


      The clerk of this court notified appointed counsel by letter on October 28, 2003, that

the appeals would be considered for dismissal on or after November 17, 2003, providing

an opportunity to respond. No response has been filed. As the records show that

appellant has no right of appeal, the appeals are dismissed. Tex. R. App. P. 25.2.




                                                 James T. Campbell
                                                     Justice




Do not publish.




                                            2